Case 2:20-cv-00272-JPH-DLP Document 11 Filed 07/20/20 Page 1 of 4 PageID #: 34




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

LLOYD T. ELDER, SR.,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00272-JPH-DLP
                                                       )
DOBSON, et al.,                                        )
                                                       )
                               Defendants.             )

  ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS, SCREENING
         COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Lloyd Elder, an inmate at the Knox County Law Enforcement Center, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. This case was

severed from a previous lawsuit filed by Mr. Elder. The claim proceeding in this case is Mr. Elder's

claims against defendants Dobson, Ripley, and Parish. Mr. Elder was directed to notify the Court

whether he wishes to pursue that claim in this case and has stated that he wishes to do so. Dkt. 8.

        Because Mr. Elder is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                               I. Motion to Proceed In Forma Pauperis

        The plaintiff’s motion to proceed in forma pauperis, dkt. [2], is GRANTED. Although the

plaintiff is excused from pre-paying the full filing fee, he still must pay the three hundred and fifty

dollar ($350.00) filing fee pursuant to the statutory formula set forth in 28 U.S.C. § 1915(b)(2)

when able. See 28 U.S.C. § 1915(b)(1) ("the prisoner shall be required to pay the full amount of a

filing fee.").




                                                  1
Case 2:20-cv-00272-JPH-DLP Document 11 Filed 07/20/20 Page 2 of 4 PageID #: 35




        The assessment of even an initial partial filing fee is waived because the plaintiff has no

assets and no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no

initial partial filing fee is due at this time.

                                    II. Screening of the Complaint

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion

of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary

relief against a defendant who is immune from such relief. In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B. Discussion

        In this case Mr. Elder alleges that, on March 13, 2020, while he was at the Knox County

Law Enforcement Center, inmate Ripley assaulted him. He further contends that Sergeant Dobson

refused to acknowledge the assault, and that Commander Parish was present during the assault,

but did nothing.




                                                   2
Case 2:20-cv-00272-JPH-DLP Document 11 Filed 07/20/20 Page 3 of 4 PageID #: 36




        Based on the screening standard set forth above, Mr. Elder's claim shall proceed against

Commander Parish as a claim that Parish failed to protect Mr. Elder from assault in violation of

his Fourteenth Amendment rights.

        Mr. Elder's claim that Sergeant Dobson refused to acknowledge the assault is dismissed.

Mr. Elder has not alleged that Sergeant Dobson knew the assault was going to take place. To state

a failure-to-protect claim, a plaintiff must allege that jail officials "knew that he faced a substantial

risk of serious harm and deliberately disregarded the risk" by failing to take reasonable measures

to abate it. Key v. Kolitwenzew, 630 Fed. App'x 620, 623 (7th Cir. 2015) (citing Estate of Miller v.

Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012)). Because Mr. Elder has not alleged that Sergeant

Dobson failed to prevent an assault, he has failed to state a claim against him.

        Any claim against inmate Ripley must be dismissed. Mr. Elder states in his complaint that

his claims are brought pursuant to federal law. Dkt. 1 p. 4. Thus, his claims are necessarily brought

pursuant to 42 U.S.C. § 1983. "To state a claim under § 1983, a plaintiff must allege the violation

of a right secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." L.P. v. Marian Catholic

High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (internal quotation omitted). A person acts under

color of state law only when exercising power "possessed by virtue of state law and made possible

only because the wrongdoer is clothed with the authority of state law." United States v. Classic,

313 U.S. 299, 326 (1941). Mr. Elder alleges that Ripley was a fellow inmate. Ripley was therefore

not a person acting under color of state law and Mr. Elder cannot state a claim against him under

§ 1983.




                                                   3
Case 2:20-cv-00272-JPH-DLP Document 11 Filed 07/20/20 Page 4 of 4 PageID #: 37




       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through August 11, 2020, in which to identify those claims.

                            III. Conclusion and Service of Process

       Mr. Elder's motion to proceed in forma pauperis, dkt. [2], is GRANTED.

       Mr. Elder's motion to pursue severed claims, dkt. [9], is GRANTED. The claims against

Commander Parish shall proceed as identified in this Order. The clerk shall terminate Sergeant

Dobson and Inmate Ripley as defendants.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendant

in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], applicable

forms (Notice of Lawsuit and Request for Wavier of Service of Summons and Waiver of Service

of Summons), and this Order.

SO ORDERED.

Date: 7/20/2020



Distribution:

LLOYD T. ELDER, SR.
KNOX COUNTY LAW ENFORCEMENT CENTER
2375 South Old Decker Road
Vincennes, IN 47591

Commander Parish
Knox County Law Enforcement Center
2375 South Old Decker Road
Vincennes, IN 47591




                                                4
